 


114 HR 961 RH: Permanent Active Financing Exception Act of 2015
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 233
114th CONGRESS 1st Session 
H. R. 961
[Report No. 114–307] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Mr. Tiberi (for himself, Mr. Neal, Mr. Kind, Mr. Larson of Connecticut, Mr. Pascrell, Mr. Thompson of California, Mr. Reed, Mr. Roskam, Mr. Young of Indiana, and Mr. Boustany) introduced the following bill; which was referred to the Committee on Ways and Means 
 

October 23, 2015
Additional sponsors: Ms. Linda T. Sánchez of California, Mr. Schock, Mr. Sam Johnson of Texas, Mr. Smith of Nebraska, Mr. Marchant, Mrs. Noem, and Mr. Paulsen


October 23, 2015
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on February 12, 2015




A BILL 
To amend the Internal Revenue Code of 1986 to permanently extend the subpart F exemption for active financing income. 
 

1.Short titleThis Act may be cited as the Permanent Active Financing Exception Act of 2015.  2.Permanent subpart F exemption for active financing income (a)Banking, financing, or similar businessesSection 954(h) of the Internal Revenue Code of 1986 (relating to special rule for income derived in the active conduct of banking, financing, or similar businesses) is amended by striking paragraph (9).
(b)Insurance businessesSection 953(e) of such Code (relating to exempt insurance income) is amended by striking paragraph (10) and by redesignating paragraph (11) as paragraph (10). (c)Effective dateThe amendments made by this section shall apply to taxable years of a foreign corporation beginning after December 31, 2014, and to taxable years of United States shareholders with or within which such taxable years of such foreign corporation end.
 

October 23, 2015
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
